DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a filing filed on November 23rd, 2020.
Claims 1-8 are currently pending. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the Japanese Patent Application No. JP2019-215639, filed on November, 28th, 2019, the entire contents of which are incorporated herein by reference. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23rd, 2020 and October 4th, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolgov (US Pub. No 20120083959) hereinafter Dolgov.

As per claim 1, Dolgov teaches A vehicle control system that controls a vehicle, the vehicle control system comprising: (Dolgov. See at least [0088] “systems and methods in accordance with aspects of the invention may include various types of sensors, communication devices, user interfaces, vehicle control systems, data values, data types and configurations.”)
	a memory in which driving environment information indicating a driving environment for the vehicle is stored (Dolgov. See at least [0006] “A memory contains instructions accessible by the processor. The instructions include changing the motion of the vehicle relative to the external object based on output received from the two sensors.”);
	and a processor programmed to: execute automated driving control that controls automated driving of the vehicle based on the driving environment information (Dolgov. See at least [0006] – [0008] “A memory contains instructions accessible by the processor. The instructions include changing the motion of the vehicle relative to the external object based on 
	and execute emergency stop control that stops the vehicle, when a part of functions of the vehicle is failed during the automated driving, wherein in the emergency stop control, the processor is further programmed to (Dolgov. See at least [0074] “The vehicle may use the vehicle component sensors 230 to detect wear and other types of damage and use the environmental sensors 209 to maneuver the vehicle 101 so as mitigate such damage.”):
	acquire failure status information being information on the failed part of functions (Dolgov. See at least [0068]” Among other things, display 325 may display other information relating to the overall status of the vehicle”);
	determine, based on the failure status information and the driving environment information, a target stop position at which even the vehicle with the failed part of functions is able to arrive and stop by the automated driving (Dolgov. See at least [0076]” If the brakes 153 are suffering from excessive wear, the computer system may instruct the throttle 152 to provide less gas to the engine than it would under normal circumstance in order to minimize the speed attained by vehicle 101 and thus minimize the amount that the vehicle must brake in order to come to a safe stop at the bottom of the hill.”);
	and execute the automated driving control such that the vehicle travels toward the target stop position to stop at the target stop position (Dolgov. See at least [0060]” The components that control the movement of the vehicle may respond to instructions from computer system 130. 

As per claim 2, Dolgov teaches wherein the driving environment information includes map information, a stop candidate area being a candidate for an area at which the vehicle is made stop when a failure occurs in the vehicle is registered in the map information, and the processor determines the target stop position such that the target stop position is included in the stop candidate area registered in the map information (Dolgov. See at least [0076]” Yet further, the system and method may issue instructions to some vehicle components that are not of the same type as the damaged component. For example, the computer system 130 may determine based on map data 135 that it is about to descend a long hill with a stop sign at the bottom. If the brakes 153 are suffering from excessive wear, the computer system may instruct the throttle 152 to provide less gas to the engine than it would under normal circumstance in order to minimize the speed attained by vehicle 101 and thus minimize the amount that the vehicle must brake in order to come to a safe stop at the bottom of the hill.”).

As per claim 7, Dolgov teaches wherein the processor is further programmed to: acquire vehicle performance information indicating a performance of the vehicle with the failed part of functions indicated by the failure status information (Dolgov. See at least [0084] “Modeling of the patterns of changes in the vehicle's performance and conditions, as well as modeling of the patterns of changes in the driving environment, may be performed by the autonomous driving computer system 310. Alternatively, predetermined models may be stored in the autonomous driving 
	and determine, based on the performance of the vehicle and the driving environment information, the target stop position at which the vehicle with the failed part of functions is able to arrive and stop by the automated driving (Dolgov. See at least [0009] “The instructions include: determining the geographic location of the vehicle relative to location-dependant vehicle movement restrictions, determining whether a first component of the vehicle is damaged, providing a first instruction to a second component of the vehicle to move the vehicle so as to comply with the location-dependant movement restriction when the first component is determined to be not damaged, and providing a second instruction to the second component to move the vehicle so as to comply with the location-dependant movement restriction when the first when the first component is determined to be damaged.” And [0052] “Yet further, pattern matching and other feature detection algorithms may be used to determine the type of the object. This may be combined with other information to determine location specific information that is relevant to the maneuvering of the vehicle, such as determining the presence of a stop sign with cameras 223 and determining the location of the sign, and thus where the vehicle needs to stop, with laser 221.”).

As per claim 8, the claim is directed towards a vehicle control that has the functionality of claim 1. The cited portion of the references used in the rejection of claim 1 recites where the method is implemented on executing automated driving control based on environmental information, executing emergency stop and acquiring failure status as well as determining based on the failure .

	

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov (US Pub. No 20120083959), in view of King (U.S Pub. No. 20200211394).

As per claim 3, Dolgov doesn’t specifically disclose wherein a priority is set for each stop candidate area, a high-priority area is the stop candidate area whose priority is a first priority, a low-priority area is the stop candidate area whose priority is a second priority lower than the first priority, and when both the high-priority area and the low-priority area are qualified to be the target stop position, the processor determines the target stop position such that the target stop position is included in the high-priority area. 
King discloses wherein a priority is set for each stop candidate area, a high-priority area is the stop candidate area whose priority is a first priority, a low-priority area is the stop candidate area whose priority is a second priority lower than the first priority, and when both the high-priority area and the low-priority area are qualified to be the target stop position, the processor determines the target stop position such that the target stop position is included in the high-priority area (King, see at least [0018] “In examples, the trajectory manager may evaluate each trajectory of a vehicle that is provided by the primary system. For instance, the trajectory manager may evaluate a primary trajectory that is generated by the primary system (e.g., a highest-level trajectory) and a secondary trajectory that is generated by the primary system (e.g., a next highest-level trajectory). The secondary trajectory may be a contingent trajectory that may be used in cases where the primary trajectory is invalid (e.g., does not provide a safe trajectory for the vehicle, is incompatible with a current vehicle state, and the like). Further, in examples, the trajectory manager may generate a tertiary trajectory for the vehicle (e.g., a next highest-level trajectory) and evaluate the tertiary trajectory. The tertiary trajectory may be a further contingent trajectory that may be used in cases where the primary and secondary trajectories are invalid. The tertiary trajectory may cause the vehicle to come to a stop along the secondary trajectory (or the primary trajectory, in some cases) or to perform another maneuver (e.g., lane change, swerve, etc.). In some examples, the tertiary trajectory may be determined based at least in part on minimal modifications of the secondary trajectory (e.g., modifications to longitudinal accelerations, steering angles, lateral accelerations, and the like).”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Dolgov such that it incorporates King’s teaching of wherein a priority is set for each stop candidate area, a high-priority area is the stop candidate area whose priority is a first priority, a low-priority area is the stop candidate area whose priority is a second priority lower than the first priority, and when both the high-priority area and the low-priority area are qualified to be the target stop position, the processor determines the target stop position such that the target stop position is included in the high-priority area because King further teaches that Upon selecting a trajectory, the trajectory manager may send a signal to a drive manager (and/or a system controller(s)) to cause the vehicle to be controlled based on the trajectory. (see King [0018] - [0020])

As per claim 5, Dolgov doesn’t specifically disclose wherein a margin width is a difference between a vehicle width of the vehicle and a road width of a road area through which another vehicle traveling in a same direction as the vehicle is able to pass, and the margin width in the high-priority area is larger than the margin width in the low-priority area.

However, King discloses wherein a margin width is a difference between a vehicle width of the vehicle and a road width of a road area through which another vehicle traveling in a same direction as the vehicle is able to pass, and the margin width in the high-priority area is larger than the margin width in the low-priority area (King, see at least [0075] “n examples, the same process may be performed with a safety margin around each bounding box (e.g., a safety bounding box that represents a bounding box that has been enlarged by a particular amount, such as by adjusting a length/width/height of a bounding box). A bounding box may represent a spatial location, orientation, and/or size (e.g., extents) of an object. For example, a bounding box may be a representation of an object defined by eight corners (e.g., a cuboid) and having a 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Dolgov such that it incorporates King’s teaching of wherein a margin width is a difference between a vehicle width of the vehicle and a road width of a road area through which another vehicle traveling in a same direction as the vehicle is able to pass, and the margin width in the high-priority area is larger than the margin width in the low-priority area because King further teaches that “Each stage in the pipeline may provide some aspect of perception (e.g., object detection, classification, bounding box generation, and the like) that may feed into another stage of the pipeline (e.g., provide output from one machine learned model as input into another machine learned model).” (see King [0047])

As per claim 6, Dolgov doesn’t specifically disclose wherein the high-priority area and the low-priority area around an intersection change according to a lane in which the vehicle exists before entering the intersection.
However, King discloses wherein the high-priority area and the low-priority area around an intersection change according to a lane in which the vehicle exists before entering the intersection (King, see at least [0017] “Further, the trajectory manager may check to see if a trajectory is associated with a collision. For example, the trajectory manager may check to see if a trajectory of the vehicle provided by the primary system intersects with a trajectory of an object determined by the perceiver of the secondary system and if the object and the vehicle meet at the 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Dolgov such that it incorporates King’s teaching of wherein the high-priority area and the low-priority area around an intersection change according to a lane in which the vehicle exists before entering the intersection.
 because King further teaches that “These determinations may be repeated for any number of objects detected. In at least some examples, determinations may be made in the order of objects from nearest to the autonomous vehicle 102.” (see King [0074]).

Allowable Subject Matter
Claim(s) 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein a road curvature in the high-priority area is lower than a road curvature in the low-priority area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The 

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661